01/31/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0370


                                       DA 21-0370
                                    _________________

 HAMLIN CONSTRUCTION AND
 DEVELOPMENT COMPANY INC., a Montana
 Corporation; JERRY HAMLIN and BARBARA
 HAMLIN, Individually and as TRUSTEES OF
 THE HAMLIN FAMILY REVOCABLE LIVING
 TRUST,

              Plaintiffs and Appellants,
                                                                   ORDER
         v.

 MONTANA DEPARTMENT OF
 TRANSPORTATION; JOHN DOES 1-5; JANE
 DOES 1-5; ABC ENTITIES, ORGANIZATIONS
 OR AGENCIES 1-5,

              Defendants and Appellees.
                                _________________

        Counsel for Appellants have filed an unopposed motion for a 30-day extension of
time within which to file their reply brief.
        Pursuant to M. R. App. P. 13(1), “The appellant may serve and file a reply brief
within 14 days after service of the brief of the appellee.” The Court notes that Appellees’
brief was filed January 7, 2022. Appellants’ reply brief therefore was due on January 21,
2022.
        IT IS HEREBY ORDERED that Appellees have until February 22, 2022, within
which to prepare, serve, and file their reply brief.
        No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 January 31 2022